
	

114 HRES 637 IH: Expressing the sense of the House of Representatives that the United States should establish a national goal of more than 50 percent clean and carbon free electricity by 2030 for the purposes of avoiding the worst impacts of climate change, growing our economy, increasing our shared prosperity, improving public health, and preserving our national security.
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 637
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Delaney (for himself, Mr. Ben Ray Luján of New Mexico, Mr. Ted Lieu of California, Ms. DelBene, Mr. Pocan, Mr. Kennedy, Ms. Castor of Florida, Ms. Kuster, Mr. Swalwell of California, Mr. Polis, Mr. Tonko, Mr. David Scott of Georgia, Mr. Moulton, Mr. Keating, Mr. Connolly, Mr. Peters, Mr. Langevin, Mr. Vargas, Mr. Huffman, Mr. Crowley, Ms. Lee, Mr. Heck of Washington, Mr. McDermott, Ms. Clark of Massachusetts, Mr. Cárdenas, Mr. McGovern, Ms. Clarke of New York, Mr. Honda, Mr. Smith of Washington, Mr. Ryan of Ohio, Ms. Matsui, Mr. Israel, Ms. Bordallo, Mr. Welch, Mr. Sarbanes, Ms. Esty, Mr. Brendan F. Boyle of Pennsylvania, Ms. Norton, Mr. Kilmer, Mr. Meeks, Mr. Carney, Ms. Slaughter, Ms. Eshoo, Mr. Himes, Ms. Bonamici, Mrs. Napolitano, Mr. Quigley, Mr. Beyer, Ms. Lofgren, Mr. Ruppersberger, Mr. Cummings, Mr. Van Hollen, Mr. Grayson, Mr. Castro of Texas, Mr. Cicilline, Mr. Sean Patrick Maloney of New York, Mr. Lynch, Mr. Kildee, Mr. Blumenauer, Mr. Capuano, Mr. Becerra, Mrs. Capps, Mr. Levin, Miss Rice of New York, Mr. Larsen of Washington, Mr. Yarmuth, Mr. Ellison, Ms. Brownley of California, Mr. Courtney, Mr. Larson of Connecticut, Mr. Clyburn, Ms. Judy Chu of California, Ms. Edwards, Mr. Conyers, Mr. Nadler, Mr. Higgins, Mr. Johnson of Georgia, Mr. Rush, Ms. Pingree, Mr. Lewis, Mr. Schiff, Mr. Scott of Virginia, Mr. Payne, Mr. Cartwright, Ms. Michelle Lujan Grisham of New Mexico, Mr. Rangel, Mr. Murphy of Florida, Mr. Takano, Mr. Cohen, Mr. Gutiérrez, Ms. Hahn, Mr. Neal, Ms. Maxine Waters of California, Mr. DeSaulnier, Mr. Sherman, Ms. Schakowsky, Ms. DeLauro, Ms. Tsongas, Mr. Foster, Mrs. Bustos, Ms. Meng, Mr. Nolan, and Ms. Velázquez) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the United States should establish a
			 national goal of more than 50 percent clean and carbon free electricity by
			 2030 for the purposes of avoiding the worst impacts of climate change,
			 growing our economy, increasing our shared prosperity, improving public
			 health, and preserving our national security.
	
	
 Whereas failing to act on climate change will have a devastating impact on our Nation’s economy, costing us billions of dollars in lost GDP;
 Whereas extreme weather, intensified by climate change, has already cost taxpayers billions of dollars each year in recovery efforts, and this will only continue if climate change is left unaddressed;
 Whereas decreased economic growth and increased costs from infrastructure repairs and other recovery efforts due to climate change will significantly increase budget deficits and undermine our fiscal stability;
 Whereas climate change will have devastating public health implications, including increased asthma attacks and exacerbation of other respiratory diseases, especially in vulnerable populations, such as children and low-income communities, the spread of infectious diseases, risks to food and water supplies, and increased premature deaths;
 Whereas inaction on climate change will disproportionately impact communities of color and exacerbate existing economic inequalities;
 Whereas the Department of Defense has identified climate change as a threat multiplier that will increase global instability and conflict; Whereas the transition to a clean energy economy is feasible with existing technology;
 Whereas the transition to clean energy will create millions of jobs; Whereas the transition to clean energy will increase our country’s GDP and increase disposable household income;
 Whereas the transition to clean energy will save billions of dollars in avoidable health costs; Whereas the transition to clean energy will save lives and improve public health;
 Whereas the transition to clean energy will lower energy bills for businesses and families; Whereas the transition to clean energy will help the United States achieve its international emissions reduction commitment to reduce greenhouse gas emissions 26–28 percent from 2005 levels by 2025; and
 Whereas the transition to clean energy will unlock billions of dollars in private investment: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States should— (1)establish a national goal of more than 50 percent clean and carbon free electricity by 2030; and
 (2)enact legislation to accelerate the transition to clean energy to meet this goal.  